PER CURIAM.
By quia timet suits against the United States under 28 U.S.C. § 2410, Waverly C. Broadwell, Nancy, his wife, and Dohn Broadwell, appellants, endeavored to remove the lien on their properties of income taxes assessed upon them for the year 1959. The object of the complaints, the appellants candidly concede, was to dispute the validity of the assessments. With the District Judge, and for the reasons he gives in his memorandum on dismissing the actions, 234 F.Supp. 17, we think: (1) that 28 U.S.C. § 2410 is not available for the purpose for which it is now invoked, and (2) that appellants have not shown “the existence of special and extraordinary circumstances” warranting resort to a court of equity to contest the taxes, in the face of the prohibitions of 26 U.S.C. §§ 7421(a), 7422.
Affirmed.